Order entered February 20, 2013




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00105-CR

                                 DARRYL JACKSON, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Criminal Court No. 5
                                     Dallas County, Texas
                             Trial Court Cause No. MB11-35023-F

                                             ORDER
          The clerk’s record filed in this appeal does not contain a copy of appellant’s notice of

appeal. Accordingly, the Court ORDERS the Dallas County Clerk to file, within FIFTEEN

DAYS of the date of this order, a supplemental record containing a copy of appellant’s notice of

appeal.


                                                       /s/   DAVID EVANS
                                                             JUSTICE